Citation Nr: 0716794	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private emergency services rendered on June 7, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had more than 20 years of active service prior to 
his retirement in November 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Tampa, Florida, which denied 
payment or reimbursement of unauthorized medical expenses for 
emergency services rendered June 7, 2002 at a private 
emergency department.  Following issuance of a statement of 
the case (SOC) by the VA Medical Center in March 2004, the 
veteran's timely substantive appeal was received in April 
2004.  



FINDINGS OF FACT

1.  The veteran was awarded a total disability evaluation 
based on individual unemployability (TDIU) prior to June 
2002, and that disability was determined to be total and 
permanent.  

2.  The veteran, who is service-connected for cardiovascular 
disease and right occipital infarction, suffered a sudden 
episode of weakness on June 7, 2002, during which he fell to 
the floor, and his wife was unable to move him.  

3.  After being taken to the emergency room of Spring Hill 
Regional Hospital on June 7, 2002, the veteran regained the 
ability to move, and was released.

3.  The emergency medical service that transported the 
veteran to Spring Hill Regional Hospital would not take the 
veteran to the VA Medical Center in Tampa, Florida.  

4.  The veteran's condition was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to his life or health.


CONCLUSION OF LAW

The criteria have been met for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of emergency treatment rendered to the veteran at 
Spring Hill Regional Hospital on June 7, 2007.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to financial 
assistance from VA, that is, payment or reimbursement, for 
the expense of private emergency medical care rendered on 
June 7, 2002.  The veteran did not receive prior 
authorization from VA to obtain those services.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision on the matter decided in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating this claim, and no further discussion of 
compliance with the VCAA is required.  

Facts

Prior to June 2002 when the unauthorized private medical 
services at issue were rendered, the veteran had been granted 
service connection for nine disabilities, including residuals 
of a head injury, evaluated as 30 percent disabling, coronary 
artery disease with hypertension, evaluated as 30 percent 
disabling, and right occipital infarction with left 
homonymous hemianopsia, evaluated as 30 percent disabling.  
In addition, service connection was in effect for hearing 
loss, tinnitus, residuals of a right knee injury, residuals 
of a left knee injury, gastritis, and residuals of a fracture 
of the clavicle.  TDIU was granted in 1999, and his 
disabilities have been determined to be total and permanent.  

The veteran, who resided in Brooksville, Florida, was taken 
by ambulance to the emergency room of Spring Hill Regional 
Hospital, which is located about 10 miles from his home, at 
about 2:45 p.m., on June 7, 2002.  Statements from the 
veteran indicate that he had a sudden episode of weakness 
while in the bathroom, and became unable to move.  He 
described this episode by saying he had "nearly passed 
out."  He apparently fell or slid to the floor and was 
unable to move, although he apparently remained conscious.  
The veteran's wife was unable to move him.  She called 911.  

The records of the emergency medical service (EMS) which 
transported the veteran to the hospital are not associated 
with the claims file.  However, according to the veteran, it 
required four paramedics to lift him off the floor so that he 
could be transported.  The veteran was transported to Spring 
Hill Regional Hospital, the closest emergency department, 
approximately 10 miles from the veteran's home.  The closest 
VA facility with a full-service emergency department is 
apparently in Tampa, Florida.  That VA facility is not in the 
county of the veteran's residence, and is approximately a one 
hour's drive from the veteran's residence, according to the 
assertions in the record.  The veteran has stated that the 
local EMS system would not take him to the VA Hospital in 
Tampa.

When the veteran arrived at the Spring Hill Regional 
Hospital, he reported a 2-day history of generalized 
weakness.  He reported that, while he was in the bathroom, he 
"nearly passed out."  He was then unable to get up.  On EKG 
(electrocardiogram) examination of the heart, nonspecific 
changes were noted.  Laboratory examinations of the blood 
were essentially negative, except that the veteran's blood 
glucose, at 200 mg/dL was somewhat elevated.  In view of the 
veteran's previous history of occipital infarction, resulting 
in partial blindness (homomynous hemianopsia) and the 
veteran's history of cardiovascular disease, a computed 
tomography (CT) scan of the brain was conducted.  The veteran 
was released to his home, with the assigned diagnosis of 
syncope.  The Emergency Department changes total $4,726.80.  
The veteran was seen by his treating VA physician a few days 
later, who speculated that the veteran had probably 
experienced a TIA (transient ischemic attack).  

The VA Medical Center has denied reimbursement for the 
veteran's Emergency Department treatment, on the basis that, 
VA emergency treatment was available at 2 PM, the time of day 
the veteran sought emergency transportation, and VA treatment 
should have been attempted beforehand (prior to June 7), 
since the veteran had been experiencing increased weakness 
for two days.  

Analysis

Under 38 U.S.C.A. § 1728(a), reimbursement for unauthorized 
medical expenses is available only where:

(1) such care or services were rendered in a 
medical emergency of such nature that delay 
would have been hazardous to life or health;

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-
service-connected disability associated with 
and held to be aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability permanent 
in nature from a service-connected disability, 
or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is 
a participant in a vocational rehabilitation 
program . . . , and 

(3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, 
sound, wise, or practical.

38 U.S.C.A. § 1728(a); See also 38 C.F.R. § 17.120.

The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone v. 
Gober, 10 Vet. App. 539, 542, citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

Initially, the Board notes that the veteran has been in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
since 1997, and that disability has been determined to be 
total and permanent, as evidenced by a December 1998 rating 
decision.  Therefore, he may qualify for reimbursement for 
care or services for any disorder.  See 38 U.S.C.A. 
§ 1728(a)(2)(C); 38 C.F.R. § 17.120(a)(3). 

Thus, the decision in this case turns on whether the veteran 
was in need of treatment for a medical emergency and whether 
a VA facility was feasibly available to provide that 
treatment.

38 U.S.C.A. § 1728 does not define "medical emergency."  
Under the provisions of 38 U.S.C.A. § 1725, "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1).

It is emphasized that this standard would be met if there was 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of treatment could result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ.  See 38 U.S.C.A. § 1725; see 
also Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action).  

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53 (2006).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2006).

In this case, although the veteran reported that he had 
experienced generalized weakness for two days preceding the 
emergency department visit, there is no evidence that he 
should have suspected that he would suddenly become so weak 
he would be unable to move.  The evidence reflects that he 
experienced a sudden increase in weakness, which he described 
as "nearly passing out."  When the veteran became unable to 
move, even with his wife's help, a prudent lay person, 
knowing of the veteran's prior stroke (occipital infarction), 
which resulted in permanent partial blindness (homonymous 
hemianopsia) would have called 911, as the veteran and his 
wife did.  It appears that, whatever the cause of the 
veteran's sudden onset of weakness, it was of a transient 
nature, since the diagnosis finally assigned by the private 
emergency department was syncope.  The veteran has apparently 
not experienced any recurrence of the episode of "nearly 
passing out," although his treating VA provider has opined 
that the veteran may have had a TIA (transient ischemic 
attack).  

Even though the veteran reported weakness of two days' 
duration, the evidence establishes that, from the viewpoint 
of a lay person, the veteran had an occurrence of sudden 
onset, with such an increase in symptoms that a prudent 
layperson would have assumed that the veteran's life and 
health were in danger.  Clearly, the private emergency 
department assumed that the veteran could have had a stroke, 
since a CT scan was conducted on an emergency basis.  The 
Board finds that it was reasonable for the veteran to have 
requested transportation by ambulance, given his prior 
history of brain infarction and cardiovascular disease, and 
notes that the veteran's treating VA provider has provided a 
written statement noting that he had advised the veteran to 
call 911 if he thought he was having a stroke.  

Since the veteran was unable to move, and his wife was unable 
to move the veteran, no facility was "reasonable available" 
without the assistance of the emergency medical services 
system.  It is clear that the 911 responders would not 
transport the veteran to a VA facility, but would only 
transport the veteran to the closest emergency department.  
This made the VA facility unavailable to veteran, regardless 
of the fact that a VA facility was open at that time of day.  

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement.  Rather, it need only be demonstrated that the 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

While the veteran should attempt at all times to use a VA 
hospital whenever possible (in light of the very high costs 
involved in private care and their impact on VA's ability to 
help veterans overall), here, inasmuch as the veteran had 
experienced sudden onset of inability to move, and had a 
prior history of stoke, the Board finds that this standard 
has been met.  The veteran's medical condition prior to 
receipt of emergency room treatment on June 7, 2002, was such 
that the prudent person would reasonably expect that delay in 
seeking immediate medical attention would be hazardous.  

Further, given the fact that the veteran was not able to 
move, even with his wife's assistance, the Board is satisfied 
that no facility other than one to which the veteran could be 
transported by the local emergency medical service was 
"feasibly available."  The criteria for payment or 
reimbursement of unauthorized private emergency services on 
June 7, 2002 are met.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Spring Hill Regional Hospital on June 7, 2002, 
is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


